Case: 11-41161       Document: 00512181783         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013
                                     No. 11-41161
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE RUBEN ARGUETA-PADILLA, Also Known as Alejandro Argueta-Rivera,

                                                  Defendant-Appellant.




                   Appeals from the United States District Court
                        for the Southern District of Texas
                                No. 1:10-CR-1126-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Jose Argueta-Padilla appeals the sentence imposed following his guilty-
plea conviction of being found unlawfully present in the United States after

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-41161     Document: 00512181783      Page: 2    Date Filed: 03/20/2013

                                   No. 11-41161

deportation. He asserts that the district court plainly erred in applying a
sixteen-level enhancement pursuant to U.S. Sentencing Guidelines § 2L1.2(b)-
(1)(A)(i).
       Because Argueta-Padilla did not object to the enhancement in the district
court, review is limited to plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009). To show plain error, Argueta-Padilla must show a forfeited error
that is clear or obvious and that affects his substantial rights. See id. If he
makes such a showing, this court has the discretion to correct the error, but only
if it seriously affects the fairness, integrity, or public reputation of judicial pro-
ceedings. Henderson v. United States, 133 S. Ct. 1121, 1123 (2013).
       Argueta-Padilla concedes that his conviction of count one in Maryland
Case No. 105209C for distribution of a controlled dangerous substance qualifies
as a drug-trafficking offense. In view of that concession, he cannot show any
error, much less plain error, in the application of the enhancement. Argueta-
Padilla’s motion to withdraw counsel and appoint new counsel is DENIED.
       The judgment of sentence is AFFIRMED.




                                          2